               Case 1:04-cr-05234-AWI Document 323 Filed 06/29/20 Page 1 of 5


 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                            EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                         CASE NO. 1:04-CR-5234 AWI
 7                         Plaintiff
                                                       ORDER ON MOTION FOR
 8                   v.                                COMPASSIONATE RELEASE
 9   CLIFTON ELIAS HOWARD,
                                                       (Doc. No. 321)
10                         Defendant
11

12         On June 25, 2020, Defendant Eric Ray Hernandez filed a motion for compassionate release
13 under 18 U.S.C. § 3582(c)(1)(A). Defendant is currently housed in at the Allenwood federal

14 prison in Allenwood, Pennsylvania. Defendant seeks compassionate release based on his age,

15 health conditions, and the Covid-19 pandemic. For the reasons that follow, Defendant’s motion

16 will be denied.

17

18                                     PROCEDURAL HISTORY
19         In April 2006, a jury found Defendant guilty of violating 18 U.S.C. § 1951(a) (conspiracy
20 to interfere with commerce by robbery), 18 U.S.C. § 2113(a) and (d) (armed credit union robbery),

21 and 18 U.S.C. § 924(c)(1) (brandishing a firearm during a crime of violence). See Doc. No. 135.

22 In February 2007, Defendant was sentenced to a term of life imprison plus 84 months. See Doc.

23 No. 177, 179. The Ninth Circuit affirmed the conviction on direct appeal in 2008. See Doc. Nos.

24 214, 216.

25         Defendant filed a motion to vacate under 18 U.S.C. § 2255 on June 2, 2009, and an
26 amended petition on March 9, 2011. See Doc. Nos. 260, 275. On September 30, 2011, Senior
27 District Judge Wanger denied Defendant’s § 2255 motion and all other outstanding motions. See

28 Doc. No. 290.
               Case 1:04-cr-05234-AWI Document 323 Filed 06/29/20 Page 2 of 5


 1          Thereafter, Defendant filed various motions for relief that were denied as unauthorized
 2 successive § 2255 petitions.

 3          On June 21, 2016, the Ninth Circuit granted Defendant permission to file a successive 28
 4 U.S.C. § 2255 petition. See Doc. No. 310. Defendant’s petition challenged one conviction and

 5 his sentence through Johnson v. United States, 135 S.Ct. 2551 (2015). See id. On June 23, 2020,

 6 the Court stayed the § 2255 petition at the Ninth Circuit’s suggestion. See Doc. No. 312.

 7          On June 25, 2020, Petitioner filed this § 3582(c) motion. See Doc. No. 321.
 8          On June 26, 2020, the Court lifted the stay on the § 2255 petition, denied the petition, and
 9 declined to issue a certificate of appealability. See Doc. No. 322.

10

11                                 DEFENDANT’S MOTION
12          Defendant’s Argument
13          Defendant argues inter alia that his particular vulnerability to Covid-19 is an extraordinary
14 and compelling reason for immediate compassionate release or home confinement. Defendant

15 argues that his is 63.5 years old, has deteriorating motor skills, had prostate cancer (in remission),

16 recently had hernia surgery, has high blood pressure, and takes three inhalers for chronic lung

17 disease, COPD, and asthma. Defendant argues that the conditions at Allenwood prison make it

18 impossible for him to properly care for himself and take proper measures to prevent Covid-19

19 infection. Defendant also argues that he has requested compassionate release from the warden of

20 Allenwood, but he has not heard back and 30 days has not yet expired. Defendant argues that,

21 even though 30 days has not yet elapsed from the date he sent his request for release to the

22 Warden, compliance with § 3582(c)(1)’s exhaustion requirements can be waived.

23          Legal Standard
24          Criminal defendants are empowered to request compassionate release for “extraordinary
25 and compelling reasons.” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020); United States

26 v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Specifically, in relevant part, 18 U.S.C. § 3582
27 provides:

28

                                                      2
             Case 1:04-cr-05234-AWI Document 323 Filed 06/29/20 Page 3 of 5

            The court may not modify a term of imprisonment once it has been imposed except
 1          that—
                   (1) in any case—
 2                          (A) the court, upon motion of the Director of the Bureau of Prisons,
                   or upon motion of the defendant after the defendant has fully exhausted all
 3                 administrative rights to appeal a failure of the Bureau of Prisons to bring a
                   motion on the defendant’s behalf or the lapse of 30 days from the receipt of
 4                 such a request by the warden of the defendant’s facility, whichever is
                   earlier, may reduce the term of imprisonment (and may impose a term of
 5                 probation or supervised release with or without conditions that does not
                   exceed the unserved portion of the original term of imprisonment), after
 6                 considering the factors set forth in section 3553(a) [18 USCS § 3553(a)] to
                   the extent that they are applicable, if it finds that—
 7                          (i) extraordinary and compelling reasons warrant such a reduction;
 8 18 U.S.C. § 3582(c)(1)(A)(i). Before a defendant makes a request for compassionate release due

 9 to “extraordinary and compelling circumstances,” defendants must at least ask the [BOP] to do so

10 on their behalf and give BOP thirty days to respond.” Raia, 954 F.3d at 595; see also Alam, 960

11 F.3d at 833-34.

12          Discussion
13          After review, the Court will deny the motion for two reasons.
14          First, the Ninth Circuit has held that “while judicially created exhaustion requirements may
15 be waived by the courts for discretionary reasons, statutorily-provided exhaustion requirements

16 deprive the court of jurisdiction and thus, preclude any exercise of discretion by the court.” Gallo

17 Cattle Co. v. U.S. Dept. of Agric., 159 F.3d 1194, 1197 (9th Cir. 1998); see Shaw v. Bank of Am.

18 Corp., 946 F.3d 533, 541 (9th Cir. 2019). The Third and Sixth Circuits have found that the

19 administrative exhaustion requirement of § 3582(c)(1)(A) is mandatory even in the context of

20 Covid-19. Alam, 960 F.3d at 835-36; Raia, 954 F.3d at 597 (noting, in the context of an

21 individual who did not wait 30 days from making a request for compassionate release before

22 moving for release in the federal court system, “Although the District Court’s indicative ruling did

23 not mention the exhaustion requirement, it presents a glaring roadblock foreclosing compassionate

24 release at this point.”). Numerous district courts, including opinions from the Eastern District of

25 California, have held that § 3582(c)(1)(A)’s exhaustion requirement may not be waived. E.g.

26 United States v. Logan, 2020 U.S. Dist. LEXIS 88672, *3-*4 (W.D. N.C. May 20, 2020) (and
27 numerous cases cited therein); United States v. Cruceru, 2020 U.S. Dist. LEXIS 84502, *3 (E.D.

28 Cal. May 12, 2020) (Nunley, J.); United States v. Valladares, 2020 U.S. Dist. LEXIS 75182, *4

                                                     3
              Case 1:04-cr-05234-AWI Document 323 Filed 06/29/20 Page 4 of 5


 1 (S.D. Cal. Apr. 29, 2020) (and cases cited therein); United States v. Meron, 2020 U.S. Dist.

 2 LEXIS 66533, *5 (E.D. Cal. Apr. 15, 2020) (Mueller, C.J.). Here, because Defendant admits that

 3 30 days has not elapsed since he wrote to the warden of Allenwood prison, Defendant failed to

 4 exhaust his administrative remedies. That is a jurisdictional failure. See Gallo Cattle, 159 F.3d at

 5 1197; Meron, 2020 U.S. Dist. LEXIS 66533 at *5.

 6          Second, the Court notes that, according to the Bureau of Prison website, Allenwood prison
 7 has no active cases of Covid-19 among either the staff or inmate populations. See www.bop.gov/

 8 coronavirus/index.jsp (last visited June 29, 2020). Defendant’s motion is essentially based on the

 9 fear that Covid-19 may spread to Allenwood prison. Without minimizing the potential dangers of

10 the virus, “the mere existence of COVID-19 in society and the possibility that it may spread to a

11 particular prison alone cannot independently justify compassionate release, especially considering

12 the BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s spread.”

13 Raia, 954 F.3d at 957; United States v. Gama, 2020 U.S. Dist. LEXIS 108760, *12-*13 (S.D. Cal.

14 June 19, 2020); United States v. Kainth, 2020 U.S. Dist. LEXIS 106224, *10 (W.D. Wash. June

15 17, 2020); United States v. Wade, 2020 U.S. Dist. LEXIS 104998, *10 (N.D. Cal. June 16, 2020);

16 United States v. Cooper, 2020 U.S. Dist. LEXIS 96037, *3 (D. Or. June 1, 2020); United States v.

17 Singui, 2020 U.S. Dist. LEXIS 87056, *12-*13 (C.D. Cal. May 18, 2020). Without more, the

18 substance of the motion does not indicate that relief would be appropriate.

19          Given these considerations, the Court will deny Defendant’s motion for compassionate
20 release without prejudice.

21                                                ORDER
22          Accordingly, IT IS HEREBY ORDERED that Defendant’s motion for compassionate
23 release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 321) is DENIED without prejudice.

24
     IT IS SO ORDERED.
25

26 Dated: June 29, 2020
                                                 SENIOR DISTRICT JUDGE
27

28

                                                      4
     Case 1:04-cr-05234-AWI Document 323 Filed 06/29/20 Page 5 of 5


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                    5
